Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jiawei Huang (Reg. No. 43,330) on 02/02/2022.

The application has been amended as follows:

1. (Currently amended) A high-intensity multi-directional fused-deposition-modeling (FDM) 3D printing method for stereo vision monitoring, comprising the following steps:
dividing a model into several parts, each part has a different printing direction, and a latter printed part is supported by a previously printed part and a printing platform;
printing the several parts in a predetermined order, wherein each part contains multiple layers and is printed layer by layer;
after each part is printed, rotating the printed part to change the printing direction;
rotating the printed part, scanning, with a 3D scanner, a section of the printed part, on which section a next part is to be printed, based on the scanned images:
calculating an error between a section center position obtained by the scanning and a section center position of the model, and correcting the error in real time to meet printing accuracy requirements;
calculating an error between a section center position obtained by the scanning and a section center position of the model, and correcting the error in real time to meet printing accuracy requirements;
determining a world coordinate system using three sticking mark points on the printing platform for marking positions of origin, X axis, and Y axis (OXY);
calculating coordinate of the center position (xc, yc, zc) after rotation based on the model; analyzing a shape of the section to obtain a minimum bounding rectangle of the section, and a size of the rectangle is x*y; analyzing point cloud data in [[a]]the world coordinate system to select all points whose ordinate is within a height range of section deviation 10°, the points whose ordinates meet the condition

    PNG
    media_image1.png
    73
    650
    media_image1.png
    Greyscale


applying K-means clustering to the selected points: the selected points are projected on a plane, and [[the ]]points with a distance less than 0.1 mm are clustered into one group according to a distance relationship between points; the group with most points is the section point cloud data corresponding to the section; after the section point cloud data is selected, the section point cloud data is fitted into a fitted plane 
performing angle error correction in response to a correction angle between the normal vector of the section and a vertical vector being greater than 0.5°, otherwise continuing to print;
wherein, when calculating [[a]]the correction anglea rotation axis is calculated according to a relationship between the normal vector of the section and the rotation axis, and a new space rectangular coordinate system is established with the rotation axis as a coordinate axis; then coordinates of the normal vector of the section and the vertical vector in [[a]]the new coordinate system are calculated, and a rotation angle is decomposed into a coordinate axis of the new coordinate system to calculate the correction angle;

2. (Previously amended) The method according to claim 1, wherein, addition to a multi axis printing system, the method also works with a stereo vision system and a CO2 laser heating system.

3. (Previously amended) The method according to claim 1, wherein N is taken as 5, so that a connection surface between adjacent parts can bear a tensile force greater than 1400N.
4. (Currently amended) The method according to claim 1, wherein , and the radius of the light spots is less than 5 mm.
5. (Currently amended) The method according to claim 1, wherein  the printing accuracy requirements include that: position accuracy is 0.1 mm and a correction threshold setting in the 
wherein in response to calculated correction angle being in response to calculated correction angle being 
6. (Currently amended) The method according to claim 1, wherein a radius of the light spot is larger than 5mm and one laser head is used to produce [[one]]the light spot, the print extrusion head is aligned with a center of the light spot.
7. (Previously Added) The method according to claim 1, wherein a thickness of each of the multiple layers is 0.2mm.


Reason for Allowance

The following is an examiner’s statement of reasons for allowance: 

Mark US 20140291886 A1 teaches: 
A high-intensity multi-directional fused-deposition-modeling (FDM) 3D printing method for stereo vision monitoring comprising the following steps:
dividing a model into several parts, each part has a different printing direction, and a latter printed part is supported by a previously printed part and a printing platform;
after each part is printed, rotating the printed part to change the printing direction;
Mark, Michielin US 20210272359 A1 and Kodama US 20030027363 A1 together teach:
after rotating the printed part, scanning, with a 3D scanner, a section of the printed part, on which section a next part is to be printed, calculating an error between a 
Pescatore US 20080118103 A1 teaches:
determining a world coordinate system using three sticking marks on the printing platform for marking positions of origin, X axis, and Y axis (OXY);
Michielin teaches:
calculating coordinate of the center position (xc, yc, zc) after rotation is based on the model; analyzing a shape of the section to obtain a minimum bounding rectangle of the section, and a size of the rectangle is x*y; analyzing point cloud data in the world coordinate system to select all points whose ordinate is within a height range of section deviation 10°, the points whose ordinates meet the condition 
    PNG
    media_image1.png
    73
    650
    media_image1.png
    Greyscale

are recorded;
Kosaka US 20210147193 A1, Shin US 20150120639 A1 and Michielin together teach:
applying K-means clustering to the selected points: the selected points are projected on a plane, and points with a distance less than 0.1 mm are clustered into one group according to a distance relationship between points; the group with most points is the section point cloud data corresponding to the section; after the section point cloud data is selected, the section point cloud data is fitted into a fitted plane where the section is located, and a normal vector of the section is obtained;
Kodama teaches:

He CN 105291442 A teaches:
during printing first N layers of a part, a light spot is produced by a laser head for heating print material of the first N layers, a heating temperature is a glass transition temperature of the print material, a print extrusion head moves along a printing path and is aligned with the light spot which moves with the print extrusion head, connection strength needs to make a connection surface between the parts bear a tensile force greater than 1400 Newton (N).
However, the prior arts of record does not teach or suggest, individually or in combination:
A high-intensity multi-directional fused-deposition-modeling (FDM) 3D printing method for stereo vision monitoring, comprising the following steps:
dividing a model into several parts, each part has a different printing direction, and a latter printed part is supported by a previously printed part and a printing platform;
printing the several parts in a predetermined order, wherein each part contains multiple layers and is printed layer by layer;
after each part is printed, rotating the printed part to change the printing direction;
after rotating the printed part, scanning, with a 3D scanner, a section of the printed part, on which section a next part is to be printed, based on the scanned images:

calculating an error between a section center position obtained by the scanning and a section center position of the model, and correcting the error in real time to meet printing accuracy requirements;
determining a world coordinate system using three sticking mark points on the printing platform for marking positions of origin, X axis, and Y axis (OXY);
calculating coordinate of the center position (xc, yc, zc) after rotation based on the model; analyzing a shape of the section to obtain a minimum bounding rectangle of the section, and a size of the rectangle is x*y; analyzing point cloud data in the world coordinate system to select all points whose ordinate is within a height range of section deviation 10°, the points whose ordinates meet the condition

    PNG
    media_image1.png
    73
    650
    media_image1.png
    Greyscale

are recorded;
applying K-means clustering to the selected points: the selected points are projected on a plane, and points with a distance less than 0.1 mm are clustered into one group according to a distance relationship between points; the group with most points is the section point cloud data corresponding to the section; after the section point cloud data is selected, the section point cloud data is fitted into a fitted plane where the section is located, and a normal vector of the section is obtained; 

wherein, when calculating the correction angle, a current position of a rotation axis is calculated according to a relationship between the normal vector of the section and the rotation axis, and a new space rectangular coordinate system is established with the rotation axis as a coordinate axis; then coordinates of the normal vector of the section and the vertical vector in the new coordinate system are calculated, and a rotation angle is decomposed into a coordinate axis of the new coordinate system to calculate the correction angle;
wherein, during printing first N layers of a part, a light spot is produced by a laser head for heating print material of the first N layers, a heating temperature is a glass transition temperature of the print material, a print extrusion head moves along a printing path and is aligned with the light spot which moves with the print extrusion head.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL TANG/           Examiner, Art Unit 2115                                                                                                                                                                                             




/THOMAS C LEE/           Supervisory Patent Examiner, Art Unit 2115